UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6963


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNI RAYMON ALONZO,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., District Judge. (2:00-cr-00130-1)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenni Raymon Alonzo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenni Raymon Alonzo appeals the district court’s orders denying his motions to

reduce his sentence, 18 U.S.C. § 3582(c)(2) (2012), and for reconsideration of that denial,

Fed. R. Civ. P. 59(e). We have reviewed the record and find no reversible error. *

Accordingly, we affirm for the reasons stated by the district court. United States v.

Alonzo, No. 2:00-cr-00130-1 (S.D.W. Va. July 5, 2018 & Apr. 5, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
          Although a district court lacks authority to reconsider its ruling on an 18 U.S.C.
§ 3582(c)(2) (2012) motion, United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.
2010), “this prohibition [is] non-jurisdictional, and thus waived when the government
fail[s] to assert it below,” United States v. May, 855 F.3d 271, 274 (4th Cir.), cert. denied,
138 S. Ct. 252 (2017). We note that Fed. R. Civ. P. 59(e) does not apply to a § 3582
criminal motion. See Goodwyn, 596 F.3d at 235 n.*.


                                              2